Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 17/094104     Attorney's Docket #:2557-002535-US-COA1A 
Filing Date: 11/10/2020; claimed foreign priority to 5/27/2016
					
Applicant: Yi et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Pre-Amendment filed 11/19/2020 has been acknowledged.
Claims 6-8, 13, 14 and 20 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This application is a continuation of application # 16/679871, filed on 11/11/2019, now U. S. Patent # 10,879345 B2, which is a continuation of application # 16/229950, filed 12/21/2018, now U.S. Patent # 10,490,623, which is a continuation of application # 15/601186, filed on 5/22/2017, now U.S. Patent # 10,170,541.
Specification
The disclosure is objected to because of the following informalities: Applicant’s continuation application information should be updated.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 was filed after the mailing date of the non0final office action on this mailing.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 9-12,15-19 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,170,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application both claim for example, a semiconductor device comprising: a plurality of electrode structures on a substrate; a first supporter, a second supporter, and a third supporter separated from one another between upper ends and lower ends of the plurality of electrode structures; a dielectric layer on the plurality of electrode structures; and an upper electrode on the dielectric layer, wherein an upper surface of the first supporter or a lower surface of the second supporter have curved profiles, and a lower surface of the first supporter and an upper surface of the second supporter have relatively flat profiles as compared with the upper surface of the first supporter or the lower surface of the second supporter, the first supporter has a first thickness from the upper surface of the first supporter to the lower surface of the first supporter, the second supporter has a second thickness from the upper surface of the second supporter to the lower surface of the second supporter, and at least one of the first thickness and the second thickness decreases towards the plurality of electrode structures.  The patent application claims could have been claimed in the patent.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









3/24/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826